EXHIBIT 10.22
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement") is entered into this 7th day of
December, 2005, by and between ALAN J. GREENSTEIN (“Employee”) and NEVADA GOLD &
CASINOS, INC., a Nevada corporation with headquarters in Houston, Texas
(“Employer”).
 
WHEREAS, Employer is in the business of developing, owning, and operating
various gaming facilities and lodging and entertainment facilities in different
parts of the United States; and
 
WHEREAS, Employer desires to enter into an employment relationship with Employee
and Employee desires to enter into an employment relationship with Employer;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:
 
1. EMPLOYMENT. Employer hereby agrees to hire and employ Employee, and Employee
hereby agrees to accept such employment, to work for and on behalf of Employer
(or any of its affiliates, subsidiaries, co-venturers or other business entities
as Employer shall from time to time determine), pursuant to the terms and
conditions of this Agreement. The date Employee shall report for full-time duty
with Employer (the "Employment Date") shall be on or before December 15, 2005.
 
2. TERM. This Agreement is effective immediately and shall continue until
December 14, 2010, unless terminated earlier as provided herein (the "Term").
 
3. DUTIES AND TITLE. Employee’s title shall be that of Senior Vice President and
Chief Financial Officer. Employee shall perform such duties as directed by the
President and Chief Operations Officer of Employer. Such duties shall include,
but not be limited to, overall responsibility for and authority over finance and
accounting, and serving as principal financial officer of the Company. Employee
shall perform his duties to the best of his abilities and shall devote
substantially all of his working time to such duties.
 
4. COMPENSATION. Employer hereby agrees to provide Employee with the following
compensation package (the “Compensation Package”), which shall be reviewed
annually by Employer’s Compensation Committee:
 
(a) Salary. Commencing on the Employment Date, Employer shall pay Employee an
annual salary in the amount of Two Hundred Twenty-five Thousand Dollars
($225,000.00), payable in the same manner as Employer pays its other executive
employees, less required state and federal withholdings.
 
-1-

--------------------------------------------------------------------------------


 
(b) Auto Allowance; Vacation and Fringe Benefits. Commencing on the Employment
Date, Employer shall provide Employee with a monthly auto allowance of Seven
Hundred Fifty Dollars ($750.00). Commencing on the Employment Date, Employee
shall be entitled to four (4) weeks paid vacation each year. In addition, and
subject to the terms of any plans or policies governing such matters, Employee
shall be entitled to receive (i) contributions to Employer’s 401(k) and other
retirement plans at a rate at least as great as Employer contributes for its
other senior executive employees; (ii) major medical and health insurance; and
(iii) customary reimbursement for travel and entertainment. Employer shall
reimburse Employee for the payment of premiums for COBRA insurance benefits for
a period of ninety (90) days or until Employee is eligible to enroll in
Employer's major medical and health insurance plan. Employee shall permanently
relocate his residence to Houston, Texas. The Employer will pay for (i) the
consequential costs of Employee selling his home in Rhode Island (“Current
Home”) including brokers’ fees, closing costs, title insurance, reasonable
attorney's fees and other incidental customary closing costs, (ii) reasonable
moving expenses in connection with Employee's relocation from his current home
to his new home in Houston, Texas, specifically the cost of movers for personal
property, including packing, loading, transporting, storing, delivering and
unloading (collectively, the “Relocation Expenses”) . Temporary housing shall be
provided to Employee for a period of six (6) months. The Company shall promptly
reimburse for Relocation Expenses upon submission of documentation (including
receipts and invoices) supporting the expenses for which claims will be
reimbursed. Employee agrees to cooperate with Employer so as to obtain favorable
rates for the moving expenses. For a period of six (6) months following his
Employment Date or until Employee's family has relocated to Houston, whichever
is shorter, Employee shall be reimbursed the cost of airfare (in accordance with
the Employer's travel policy) for him to travel to and from Rhode Island one
weekend per month. Employer and Employee will attempt to schedule these weekend
trips in conjunction with business trips to the East Coast. Employer agrees to
pay as incurred (within 10 days following the Company’s receipt of an invoice
from the Employee), all reasonable legal fees and expenses that the Employee
incurs in connection with entering into this Agreement; provided, that in no
event shall Employer pay any such legal fees and expenses in excess of $2,500.
 
(d) Performance Bonuses. Each year the Chief Executive Officer, the President
and Chief Operating Officer, the Senior Vice President and Chief Financial
Officer, and Employer shall develop and create a Target Plan for Employer’s
upcoming fiscal year. The Target Plan shall include both financial and strategic
components. Once the proposed Target Plan has been approved and accepted by
Employer’s Board of Directors, the President and Chief Operating Officer and the
Senior Vice President and Chief Financial Officer shall oversee its
implementation, subject to Employer’s general oversight by its Board of
Directors. Following the end of each fiscal year, the Board of Directors shall
determine whether and to what extent the Target Plan has been achieved. Employee
shall be entitled to receive an annual Performance Bonus in an amount equal to:
 

·      
40% of Employee’s then current annual salary if 95% of Target Plan achieved;

 

·      
50% of Employee’s then current annual salary if 100% of Target Plan achieved;

 
 
-2-

--------------------------------------------------------------------------------


 

·      
75% of Employee’s then current annual salary if 115% of Target Plan achieved;

 

·      
100% of Employee’s then current annual salary if 125% of Target Plan achieved.

 
(e) Stock Options. Simultaneously with the execution of this Agreement, Employee
shall be awarded, and immediately vested in, an option to purchase 10,000
thousand (10,000) shares of stock in Employer with an exercise price equal to
the fair market value of the stock determined as of the date of this Agreement,
adjusted for future stock splits, stock dividends, etc. in accordance with the
terms of any applicable plan. In addition, Employee is also hereby granted an
option to purchase an additional forty thousand (40,000) shares of stock in
Employer also with an exercise price equal to the fair market value of the stock
determined as of the date of this Agreement, adjusted if appropriate. The option
on these forty thousand (40,000) shares shall vest in Employee at the rate of
ten thousand (10,000) shares on each annual anniversary of this Agreement
through the Term, provided Employee is still employed by Employer on such date.
All options granted pursuant to this Agreement shall expire on the fifth
anniversary date of the grant and are subject to the terms and conditions of
Employer's stock option plan and stock option agreement.
 
5. TERMINATION AND COMPENSATION UPON TERMINATION.
 
(a) Employer may terminate Employee's employment at any time without Cause (as
defined in Section 5(c) below) by giving prior, written notice to Employee. In
such case, Employer shall pay to Employee in a lump sum an amount equal to the
unpaid balance of Employee's salary, Performance Bonus, accrued vacation and
fringe benefits remaining during the Term of the Agreement. For purposes of
calculating the Performance Bonus, if any due to Employee in the event of such a
termination, Employer shall apply the Target Plan achievement as of the end of
the fiscal year preceding the fiscal year during which the termination becomes
effective. All stock options granted but not vested at such time shall
immediately become fully vested in Employee. Otherwise, the stock options will
be treated as prescribed under Employer's Stock Option Plan and the Stock Option
Agreement.
 
(b) Employee may terminate Employee's employment in the event of a "Change of
Control" defined as its sale, acquisition, merger or buyout to an unaffiliated
person that has significant effect or a reduction in the responsibilities,
position or compensation of Employee or that requires Employee to move the
location of his principal residence a distance of more than 35 miles prior to or
during the initial 12 months of the Change of Control. In the event of such a
termination, Employer shall pay to Employee in a lump sum an amount equal to the
unpaid balance of Employee's salary, Performance Bonus, accrued vacation, and
fringe benefits remaining during the Term of the Agreement. For purposes of
calculating the Performance Bonus, if any due to Employee in the event of such a
termination, Employer shall apply the Target Plan achievement as of the end of
the fiscal year preceding the fiscal year during which the termination becomes
effective. All stock options granted but not vested at such time shall
immediately become fully vested in Employee. Otherwise, the stock options will
be treated as prescribed under Employer's Stock Option Plan and the Stock Option
Agreement. Employee must give notice of any termination under this subsection
within thirty (30) days of the occurrence of the event he believes gives rise to
a Change of Control.
 
-3-

--------------------------------------------------------------------------------


 
(c) Employer may terminate Employee's employment for "Cause" at any time. Such a
termination shall be effective as specified by Employer. In the event of a
termination by Employer for "Cause," Employee shall be entitled only to his
salary, accrued vacation, and fringe benefits through the effective date of
termination. Any unvested stock options shall be forfeited. All stock options
granted which have vested will be treated as prescribed under Employer’s Stock
Option Plan and the Stock Option Agreement. "Cause" means: (a) the Employee's
conviction of, or entry of a plea agreement or consent decree or similar
arrangement with respect to, a felony, other serious criminal offense or offense
involving moral turpitude, or any violation of federal or state securities laws,
(b) Employee's material violation of Employer's written policies; (c) Employee's
material breach of this Agreement, (d) the final revocation, suspension, or
impairment (after all applicable appeals) of Employee's gaming license in any
jurisdiction in which Employer is required to have a gaming license, or a
finding (after all applicable appeals) by any authority in any such jurisdiction
that Employee is unsuitable to hold a gaming license; or (e) Employee's gross
misconduct in the performance of Employee's duties hereunder. Any termination of
the Employee's employment by Employer pursuant to this Section 5(c) shall be
communicated by a notice of termination which shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee's employment under the provision invoked. To exercise its right to
terminate the Employee pursuant to provisions (b), (c) or (e) of the definition
of Cause, Employer must first provide the Employee with 30 days' time to correct
the circumstances or events that Employer contends give rise to the existence of
Cause under those provisions. The 30-day time period shall not begin to run
until the Board of Directors of Employer has given the Employee the opportunity
to meet with the Board (at which meeting at least a quorum of the Board is
present either personally or telephonically) to hear a specific explanation from
the Board of the circumstances or events the Board believes may fall within
provisions (b), (c) or (e) of the definition of Cause.
 
(d) Employer may terminate Employee's employment if Employee becomes unable to
perform the essential functions of his position despite any reasonable
accommodation required by law. In the event of a termination under this
subsection, Employee shall be entitled only to his salary, accrued vacation, and
fringe benefits for a period of one (1) year following the effective date of
termination. In the case of granted but unvested stock options, those unvested
stock options which would become vested within such one (1) year period shall
become vested and the remaining granted but unvested stock options shall be
forfeited. Otherwise, the stock options will be treated as prescribed under
Employer's Stock Option Plan and the Stock Option Agreement.
 
6. CONFIDENTIALITY, PROPERTY, COMPETITION, SOLICITATION.  (a) Ownership.
Employee agrees that all inventions, copyrightable material, business and/or
technical information, marketing plans, customer lists and trade secrets which
arise out of the performance of this Agreement are the property of Employer.
 
-4-

--------------------------------------------------------------------------------


 
(b) Confidentiality. Except as is consistent with Employee's duties and
responsibilities within the scope of his employment with Employer, Employee
agrees to keep confidential indefinitely, and not to use or disclose to any
unauthorized person, information which is not generally known and which is
proprietary to Employer, including all information that Employer treats as
confidential, ("Confidential Information"). Upon termination of Employee's
employment, Employee will promptly turn over to Employer all software, records,
manuals, books, forms, documents, notes, letters, memoranda, reports, data,
tables, compositions, articles, devices, apparatus, marketing plans, customer
lists and other items that disclose, describe or embody Confidential Information
including all copies of the Confidential Information in his possession,
regardless of who prepared them. In exchange for Employee's agreement set out in
this subsection, Employer hereby promises to provide Employee with Confidential
Information.
 
(c) Non-competition. If Employee’s employment hereunder is terminated as a
result of the application of paragraph 5(c), then for a period of one (1) year
after the effective date of termination (or if Employee's employment is
terminated as a result of the application of paragraph 5(a) or 5(b), then for a
period of the shorter of (i) one (1) year after the effective date of
termination or (ii) the remainder of the 5-year term of the Agreement) Employee
agrees not to compete, directly or indirectly (including as an officer,
director, partner, employee, consultant, independent contractor, or more than 5%
equity holder of any equity) with Employer in any way concerning the ownership,
development or management of any gaming operation or facility within a 75-mile
radius of any gaming operation or facility with respect to which Employer (or
any of its affiliates) owns or renders consulting or management services at the
time of termination.
 
(d) Non-solicitation. Employee agrees not to solicit or recruit, directly or
indirectly, any management employee of Employer for employment during the one
(1) year period after termination of his employment relationship with Employer.
 
7. NOTICES. All notices and communications shall be sent by certified mail,
return receipt requested, or by hand delivery, to the following parties:
 


If to Employee:
Alan J. Greenstein
c/o Nevada Gold & Casinos, Inc.
3040 Post Oak Boulevard
Suite 675
Houston, Texas  77056
 
If to Employer:
Nevada Gold & Casinos, Inc.
C/o H. Thomas Winn
Chief Executive Officer
3040 Post Oak Boulevard
Suite 675
Houston, Texas  77056
 
-5-

--------------------------------------------------------------------------------


 
8. COMPLIANCE WITH CODE SECTION 409A. Any provision of this Agreement to the
contrary notwithstanding, all compensation payable pursuant to this Agreement
that is determined by Employer in its sole but reasonable judgment to be subject
to Section 409A of the Code shall be paid in a manner that Employer in its sole
but reasonable judgment determines meets the requirements of Section 409A of the
Code and any related rules, regulations or other guidance, even if meeting such
requirements would result in a delay in the time of payment of such
compensation. Any payments pursuant to Section 4 and Section 5(a) and (b) of
this Agreement shall be made no later than two and one-half months after the
year in which the right to receive such amounts vest.
 
9. GOVERNING LAW AND VENUE. This Agreement herein shall be construed, regulated
and administered under the laws of the State of Texas and of the United States
of America. Any lawsuit or other civil action brought arising from or related to
Employee's employment with Employer or this Agreement shall be brought and
maintained in a state or federal court in Harris County, Texas, except that this
provision does not preclude Employer from removing to federal court any action
filed by Employee and, to the extent permissible, Employee hereby consents to
such removal.
 
10. BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on and inure
to the benefit of the respective parties hereto, their heirs, successors and
assigns. Subject to the provisions of Section 5(b), Employer may assign this
Agreement in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business. This Agreement may
not be assigned by Employee.
 
11. REPRESENTATION. Employee represents, and understands that Employer is
relying on his representation, that Employee's entering into or performance of
this Agreement is not in breach or violation of any other Agreement or
obligation of Employee.
 
12. MODIFICATION. This Agreement may not be amended in any manner without the
express, written consent of the parties hereto.
 
13. ENTIRE AGREEMENT. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings and understandings between the parties
concerning the matters herein or therein.
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have signed, sealed and delivered this
Agreement on this 7th day of December, 2005.
 
EMPLOYEE
 
 
_________________________
Alan J. Greenstein
 
 
EMPLOYER
 
 
NEVADA GOLD & CASINOS, INC.
 
By: _________________________
H. Thomas Winn, CEO
 
-7-

--------------------------------------------------------------------------------


 


 


 


 